DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. (9,439,802 B2) to Wagner.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: (1) the claims of the patented case are directed to a device having the essential structural features as claimed in the instant application; (2) the instant application differs from the patented application in that it recites the limitation of a gap ranging from about 5 to about 15 mm, 1 to about 20 mm, 5 to about 15 mm and 6 to about 8 mm.  Thus the invention of claims 1, 7, 11, 15 and 19 of the instant claim is in effect a species of the generic invention of claim 1 of the patented case.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
All of the limitations of claim 2 can be found in claim 3 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 3 can be found in claim 4 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 4 can be found in claim 6 of U.S. Patent No. (9,439,802 B2).  


All of the limitations of claim 6 can be found in claim 5 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 8 can be found in claim 6 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 9 can be found in claim 7 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 10 can be found in claim 5 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 12 can be found in claim 6 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 13 can be found in claim 7 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 14 can be found in claim 5 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 16 can be found in claim 6 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 17 can be found in claim 7 of U.S. Patent No. (9,439,802 B2).  
All of the limitations of claim 18 can be found in claim 5 of U.S. Patent No. (9,439,802 B2).  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type
double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent No. (10,299,957 B2) to Wagner.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: (1) the claims of the patented case are directed to a device having the essential structural features as claimed in the instant application; (2) the instant application differs from the patented application in that it recites the limitation of a gap ranging from about 5 to about 15 mm, 1 to about 20 mm, 5 to about 15 mm and 6 to about 8 mm.  Thus the invention of claims 1, 7, 11, 15 and 19 of the instant claim is in effect a species of the generic invention of claims 1 and 9-11 of the patented case.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
All of the limitations of claim 2 can be found in claim 3 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 3 can be found in claim 4 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 4 can be found in claim 5 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 5 can be found in claim 6 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 6 can be found in claim 7 of U.S. Patent No. (10,299,957 B2).  

All of the limitations of claim 9 can be found in claim 6 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 10 can be found in claim 7 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 12 can be found in claim 5 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 13 can be found in claim 6 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 14 can be found in claim 7 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 16 can be found in claim 5 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 17 can be found in claim 6 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 18 can be found in claim 7 of U.S. Patent No. (10,299,957 B2).  
All of the limitations of claim 20 can be found in claim 4 of U.S. Patent No. (10,299,957 B2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786